        Case 4:21-cv-04681-HSG Document 12 Filed 08/25/21 Page 1 of 2




 1   Tionna Dolin (SBN 299010)
 2   Email: tdolin@slpattorney.com
     Daniel Law (SBN 308855)
 3   Email: dlaw@slpattorney.com
     STRATEGIC LEGAL PRACTICES, APC
 4   1840 Century Park East, Suite 430
     Los Angeles, CA 90067
 5   Telephone: (310) 929-4900
 6   Facsimile: (310) 943-3838

 7   Attorneys for Plaintiff,
     Gregory P. Ricksecker
 8
 9                         UNITED STATES DISTRICT COURT
10                      NORTHERN DISTRICT OF CALIFORNIA
11
     Gregory P. Ricksecker,                 Case No.: 4:21-cv-04681-HSG
12
                   Plaintiffs,              Judge: Hon. Haywood S. Gilliam, Jr.
13
14      vs.                                 Courtroom: 2
15                                          ORDER DENYING JOINT
     Ford Motor Company; and DOES 1
                                            STIPULATION TO CONTINUE
16   through 10, inclusive,                 SEPTEMBER 21, 2021 CASE
                                            MANAGEMENT CONFERENCE
17
                   Defendants.
18
19
20
21
22
23
24
25
26
27
28

          DECLRATION OF DANIEL LAW IN SUPPORT OF JOINT STIPULATION TO
           CONTINUE SEPTEMBER 21, 2021 CASE MANAGEMENT CONFERENCE
        Case 4:21-cv-04681-HSG Document 12 Filed 08/25/21 Page 2 of 2




 1                                        ORDER
 2         The Court, having considered the Joint Stipulation to Continue September 21,
 3   2021 Scheduling Conference filed by the Parties, and upon finding that good cause
 4   exists, hereby ORDERS as follows:
 5         1.    The Joint Stipulation to Continue September 21, 2021 Case
 6               Management Conference and all related deadlines is DENIED;
 7
 8
 9
10
11
12
13
14
15
16
17
18         PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                         S DISTRICT
                                                                       TE           C
                                                                     TA
19
                                                                                                 O
                                                                S




                                                                                                  U
                                                               ED




                                                                                                   RT
                                                           UNIT




                                                                                        D
                                                                              DENIE


20
                                                                                                           R NIA




     Dated: August 25, 2021                                                             S. Gilliam
                                                                                                     Jr.
                                                           NO




                                                                               aywood


                                              HONORABLE HAYWOOD S. GILLIAM, JR.
                                                                                                           FO




                                                                     Judge H
                                                            RT




                                                                                                      LI




21
                                                                    ER
                                                               H




                                                                                                     A




                                                                         N                           C
                                                                                           F
                                                                             D IS T IC T O
                                                                                   R

                                             UNITED STATES DISTRICT COURT JUDGE
22
23
24
25
26
27
28
                                       1
       JOINT STIPULATION TO CONTINUE SEPTEMBER 21, 2021 CASE MANAGEMNT
                                 CONFERENCE
